

EXHIBIT 10.3



PLEDGE AGREEMENT



                 THIS PLEDGE AGREEMENT dated as of October 30, 2008 (this
"Pledge Agreement") is by and among REOSTAR ENERGY, CORPORATION, a Nevada
corporation ("Borrower"), each subsidiary of the Borrower signatory hereto
(together with the Borrower, the "Pledgors" and individually, each a "Pledgor")
and Union Bank of California, N.A. as administrative agent (in such capacity the
"Administrative Agent") under the Credit Agreement (as hereinafter defined), for
its benefit and the benefit of the Secured Parties (as hereinafter defined).


RECITALS

                 A. The Borrower, the lenders party thereto from time to time
(the "Lenders"), Union Bank of California, N.A., as issuing lender (in such
capacity, the "Issuing Lender") and as Administrative Agent for such Lenders,
have entered into that certain Credit Agreement dated of even date herewith (as
it may be amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement").

                 B. In connection with the Credit Agreement, the Borrower or any
of its subsidiaries may from time to time enter into one or more Hedge Contracts
(as defined in the Credit Agreement) with Swap Counterparties (as defined in the
Credit Agreement, such Swap Counterparties, the Administrative Agent, the
Issuing Lender and the Lenders, being collectively referred to herein as the
"Secured Parties").

                 C. It is a condition precedent to the extension of credit to
the Borrower under the Credit Agreement that the Pledgors and the Administrative
Agent, on behalf of the Secured Parties, execute and deliver this Pledge
Agreement.

                 D. Each Pledgor (other than the Borrower) is a subsidiary of
the Borrower, and will derive direct and indirect benefits from the transactions
contemplated by the Credit Agreement.


AGREEMENT

                 NOW, THEREFORE, in consideration of the foregoing and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and confessed, each Pledgor hereby agrees with the Administrative
Agent for the benefit of the Secured Parties as follows:

                 Section 1. Definitions. All capitalized terms not otherwise
defined in this Pledge Agreement that are defined in the Credit Agreement shall
have the meanings assigned to such terms by the Credit Agreement. Any terms used
in this Pledge Agreement that are defined in the Uniform Commercial Code in
effect in the State of Texas from time to time (the "UCC") and not otherwise
defined herein or in the Credit Agreement, shall have the meanings assigned to
those terms by the UCC. All meanings to defined terms, unless otherwise
indicated, are to be equally applicable to both the singular and plural forms of
the terms defined. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Pledge Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise



1

--------------------------------------------------------------------------------



specified. The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement. As used
herein, the term "including" means "including, without limitation,". Paragraph
headings have been inserted in this Pledge Agreement as a matter of convenience
for reference only and it is agreed that such paragraph headings are not a part
of this Pledge Agreement and shall not be used in the interpretation of any
provision of this Pledge Agreement.

                 Section 2. Pledge.

                 2.01. Grant of Pledge.

                                  (a) Each Pledgor hereby pledges to the
Administrative Agent, and grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing security interest in, the Pledged Collateral,
as defined in Section 2.02 below. This Pledge Agreement shall secure (i) all
Obligations now or hereafter existing, (ii) all other amounts now or hereafter
owed by the Borrower, any Pledgor, or any of their respective Subsidiaries under
this Pledge Agreement or the other Loan Documents to the Administrative Agent or
any other Secured Party, and (iii) any increases, extensions, modifications,
substitutions, amendments, restatements and renewals of any of the foregoing
obligations, whether for principal, interest, fees, expenses, indemnification or
otherwise. All such obligations shall be referred to in this Pledge Agreement as
the "Secured Obligations".

                                  (b) Notwithstanding anything contained herein
to the contrary, it is the intention of each Pledgor, the Administrative Agent
and the other Secured Parties that the amount of the Secured Obligation secured
by each Pledgor's interests in any of its Property (whether real or personal, or
mixed, tangible or intangible) shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to such
Pledgor. Accordingly, notwithstanding anything to the contrary contained in this
Pledge Agreement or in any other agreement or instrument executed in connection
with the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Pledgor's interests in any of its Property pursuant
to this Pledge Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Pledgor's obligations hereunder or the
liens and security interest granted to the Administrative Agent hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provision of any other applicable law.

                 2.02. Pledged Collateral. "Pledged Collateral" shall mean all
of each Pledgor's right, title, and interest in the following, whether now owned
or hereafter acquired:

                                  (a) (i) all of the membership interests listed
in the attached Schedule 2.02(a) issued to such Pledgor and all such additional
membership interests of any issuer of such interests hereafter acquired by such
Pledgor (the "Membership Interests"), (ii) the certificates representing the
Membership Interests, if any, and (iii) all rights to money or


2

--------------------------------------------------------------------------------


Property which such Pledgor now has or hereafter acquires in respect of the
Membership Interests, including, without limitation, (A) any proceeds from a
sale by or on behalf of such Pledgor of any of the Membership Interests, and (B)
any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Membership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Membership
Interests or the ownership thereof (collectively, the "Membership Interests
Distributions");

                                  (b) (i) all of the general and limited
partnership interests listed in the attached Schedule 2.02(b) issued to such
Pledgor and all such additional limited or general partnership interests of any
issuer of such interests hereafter acquired by such Pledgor (the "Partnership
Interests"), and (ii) all rights to money or Property which such Pledgor now has
or hereafter acquires in respect of the Partnership Interests, including,
without limitation, (A) any proceeds from a sale by or on behalf of such Pledgor
of any of the Partnership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Partnership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution or investment or
otherwise attributable to the Partnership Interests or the ownership thereof
(collectively, the "Partnership Interests Distributions");

                                  (c) (i) all of the shares of stock listed in
the attached Schedule 2.02(c) issued to such Pledgor and all such additional
shares of stock of any issuer of such shares of stock hereafter issued to such
Pledgor (the "Pledged Shares"), (ii) the certificates representing the Pledged
Shares, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Pledged Shares, and (B) any distributions, dividends, cash, instruments
and other property from time-to-time received or otherwise distributed in
respect of the Pledged Shares, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the ownership thereof (collectively, the "Pledged
Shares Distributions"; together with the Membership Interests Distributions and
the Partnership Interest Distributions, the "Distributions"); and

                                  (d) all proceeds from the Pledged Collateral
described in paragraphs (a), (b) and (c) of this Section 2.02.

                 2.03. Delivery of Pledged Collateral. All certificates or
instruments, if any, representing the Pledged Collateral shall be delivered to
the Administrative Agent and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent. After the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right, upon prior
written notice to the applicable Pledgor, to transfer to or to register in the
name of the Administrative Agent or any of its nominees any of


3

--------------------------------------------------------------------------------


the Pledged Collateral, subject to the rights specified in Section 2.04. In
addition, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right at any time to exchange
the certificates or instruments representing the Pledged Collateral for
certificates or instruments of smaller or larger denominations.

                 2.04. Rights Retained by Pledgor. Notwithstanding the pledge in
Section 2.01,

                                  (a) so long as no Event of Default shall have
occurred and remain uncured or unwaived and except as otherwise provided in the
Credit Agreement, (i) each Pledgor shall be entitled to receive and retain any
dividends and other Distributions paid on or in respect of the Pledged
Collateral and the proceeds of any sale of the Pledged Collateral; and (ii) each
Pledgor shall be entitled to exercise any voting and other consensual rights
pertaining to its Pledged Collateral for any purpose not inconsistent with the
terms of this Pledge Agreement or the Credit Agreement; provided, however, that
no Pledgor shall exercise nor shall it refrain from exercising any such right if
such action or inaction, as applicable, would have a materially adverse effect
on the value of the Pledged Collateral; and

                                  (b) if an Event of Default shall have occurred
and remain uncured or unwaived,

                                                   (i) until such time
thereafter as the Administrative Agent gives written notice of its election to
exercise such voting and other consensual rights pursuant to Section 5.02
hereof, each Pledgor shall be entitled to exercise any voting and other
consensual rights pertaining to its Pledged Collateral for any purpose not
inconsistent with the terms of this Pledge Agreement or the Credit Agreement;
provided, however, that no Pledgor shall exercise nor shall it refrain from
exercising any such right if such action or inaction, as applicable, would have
a materially adverse effect on the value of the Pledged Collateral; and

                                                   (ii) at and after such time
as the Administrative Agent gives written notice of its election to exercise
such voting and other consensual rights pursuant to Section 5.02 hereof, each
Pledgor shall execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies and other instruments as the Administrative
Agent may reasonably request to enable the Administrative Agent to (A) exercise
the voting and other rights which such Pledgor is entitled to exercise pursuant
to paragraph (a) or paragraph (b)(i) of this Section 2.04, and (B) receive any
Distributions and proceeds of sale of the Pledged Collateral which such Pledgor
is authorized to receive and retain pursuant to paragraph (a)(i) of this Section
2.04.

                 Section 3. Pledgor's Representations and Warranties. Each
Pledgor represents and warrants to the Administrative Agent and the other
Secured Parties as follows:

                                  (a) The Pledged Collateral applicable to such
Pledgor listed on the attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been
duly authorized and validly issued to such Pledgor and are fully paid and
nonassessable.


4

--------------------------------------------------------------------------------


                                  (b) Such Pledgor is the legal and beneficial
owner of the Pledged Collateral free and clear of any Lien or option, except for
(i) the security interest created by this Pledge Agreement and (ii) other
Permitted Subject Liens.

                                  (c) No authorization, authentication,
approval, or other action by, and no notice to or filing with, any Governmental
Authority is required either (a) for the pledge by such Pledgor of the Pledged
Collateral pursuant to this Pledge Agreement or for the execution, delivery, or
performance of this Pledge Agreement by such Pledgor or (b) for the exercise by
the Administrative Agent or any other Secured Party of the voting or other
rights provided for in this Pledge Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Pledge Agreement (except as may be required
in connection with such disposition by laws affecting the offering and sale of
securities generally).

                                  (d) Such Pledgor has the full right, power and
authority to deliver, pledge, assign and transfer the Pledged Collateral to the
Administrative Agent.

                                  (e) The Membership Interests listed on the
attached Schedule 2.02(a) constitute the percentage of the issued and
outstanding membership interests of the respective issuer thereof set forth on
Schedule 2.02(a) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

                                  (f) The Partnership Interests listed on the
attached Schedule 2.02(b) constitute the percentage of the issued and
outstanding general and limited partnership interests of the respective issuer
thereof set forth on Schedule 2.02(b) and all of the Equity Interest in such
issuer in which the Pledgor has any ownership interest.

                                  (g) The Pledged Shares listed on the attached
Schedule 2.02(c) constitute the percentage of the issued and outstanding shares
of capital stock of the respective issuer thereof set forth on Schedule 2.02(c)
and all of the Equity Interest in such issuer in which the Pledgor has any
ownership interest.

                                  (h) Schedule 3 sets forth its sole
jurisdiction of formation, type of organization, federal tax identification
number, the organizational number, and all names used by it during the last five
years prior to the date of this Pledge Agreement.

                 Section 4. Pledgor's Covenants. During the term of this Pledge
Agreement and until Pledge Termination as defined in Section 7 below, each
Pledgor covenants and agrees with the Administrative Agent that:

                 4.01. Protect Collateral; Further Assurances. Each Pledgor will
warrant and defend the rights and title herein granted unto the Administrative
Agent in and to the Pledged Collateral (and all right, title, and interest
represented by the Pledged Collateral) against the claims and demands of all
Persons whomsoever. Each Pledgor agrees that, at the expense of such Pledgor,
such Pledgor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be reasonably necessary and
that the Administrative Agent or any other Secured Party may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent or any other


5

--------------------------------------------------------------------------------


Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Pledged Collateral. Each Pledgor hereby authorizes the
Administrative Agent to file any financing statements, amendments or
continuations without the signature of such Pledgor to the extent permitted by
applicable law in order to perfect or maintain the perfection of any security
interest granted under this Pledge Agreement.

                 4.02. Transfer, Other Liens, and Additional Shares. Each
Pledgor agrees that it will not (a) except as otherwise permitted by the Credit
Agreement, sell or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral or (b) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for Permitted Liens. Each
Pledgor agrees that it will (i) cause each issuer of the Pledged Collateral that
is a Subsidiary of such Pledgor not to issue any other Equity Interests in
addition to or in substitution for the Pledged Collateral issued by such issuer,
except to such Pledgor or any other Pledgor and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any
additional Equity Interests of an issuer acquired by such Pledgor. No Pledgor
shall approve any amendment or modification of any of the Pledged Collateral
without the Administrative Agent's prior written consent.

                 4.03. Jurisdiction of Formation; Name Change. Each Pledgor
shall give the Administrative Agent at least 30 days' prior written notice
before it (i) in the case of a Pledgor that is not a "registered organization"
(as defined in Section 9-102 of the UCC) changes the location of its principal
place of business and chief executive office, or (ii) uses a trade name other
than its current name used on the date hereof. Other than as permitted by the
Credit Agreement, no Pledgor shall amend, supplement, modify or restate its
articles or certificate of incorporation, bylaws, limited liability company
agreements, or other equivalent organizational documents, nor amend its name or
change its jurisdiction of incorporation, organization or formation.

                 Section 5. Remedies upon Default. If any Event of Default shall
have occurred and be continuing:

                 5.01. UCC Remedies. To the extent permitted by law, the
Administrative Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for in this Pledge Agreement or
otherwise available to it, all the rights and remedies of a secured party under
the UCC (whether or not the UCC applies to the affected Pledged Collateral).

                 5.02. Dividends and Other Rights.

                                  (a) All rights of the Pledgors to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 2.04(a) may be exercised by the Administrative
Agent if the Administrative Agent so elects and gives written notice of such
election to the affected Pledgor and all rights of the Pledgors to receive any
Distributions on or in respect of the Pledged Collateral and the proceeds of
sale of the Pledged Collateral which it would otherwise be authorized to receive
and retain pursuant to Section 2.04(b) shall cease.


6

--------------------------------------------------------------------------------


                                  (b) All Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral which are
received by any Pledgor shall be received in trust for the benefit of the
Administrative Agent, shall be segregated from other funds of such Pledgor, and
shall be promptly paid over to the Administrative Agent as Pledged Collateral in
the same form as so received (with any necessary indorsement).

                 5.03. Sale of Pledged Collateral. The Administrative Agent may
sell all or part of the Pledged Collateral at public or private sale, at any of
the Administrative Agent's offices or elsewhere, for cash, on credit, or for
future delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable in accordance with applicable laws. Each Pledgor agrees
that to the extent permitted by law such sales may be made without notice. If
notice is required by law, each Pledgor hereby deems 10 days' advance notice of
the time and place of any public sale or the time after which any private sale
is to be made reasonable notification, recognizing that if the Pledged
Collateral threatens to decline speedily in value or is of a type customarily
sold on a recognized market shorter notice may be reasonable. The Administrative
Agent shall not be obligated to make any sale of the Pledged Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time-to-time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Pledgor shall fully
cooperate with the Administrative Agent in selling or realizing upon all or any
part of the Pledged Collateral. In addition, each Pledgor shall fully comply
with the securities laws of the United States, the State of Texas, and other
states and take such actions as may be necessary to permit Administrative Agent
to sell or otherwise dispose of any securities representing the Pledged
Collateral in compliance with such laws.

                 5.04. Exempt Sale. If, in the opinion of the Administrative
Agent, there is any question that a public or semipublic sale or distribution of
any Pledged Collateral will violate any state or federal securities law, the
Administrative Agent in its reasonable discretion (a) may offer and sell
securities privately to purchasers who will agree to take them for investment
purposes and not with a view to distribution and who will agree to imposition of
restrictive legends on the certificates representing the security, or (b) may
sell such securities in an intrastate offering under Section 3(a)(11) of the
Securities Act of 1933, as amended, and no sale so made in good faith by the
Administrative Agent shall be deemed to be not "commercially reasonable" solely
because so made. Each Pledgor shall cooperate fully with the Administrative
Agent in selling or realizing upon all or any part of the Pledged Collateral.

                 5.05. Application of Collateral. The proceeds of any sale, or
other realization (other than that received from a sale or other realization
permitted by the Credit Agreement) upon all or any part of the Pledged
Collateral pledged by the Pledgors shall be applied by the Administrative Agent
as set forth in Section 7.06 of the Credit Agreement.

                 5.06. Cumulative Remedies. Each right, power and remedy herein
specifically granted to the Administrative Agent or otherwise available to it
shall be cumulative, and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity,
or otherwise, and each such right, power and remedy, whether specifically
granted herein or otherwise existing, may be exercised at any time and from
time-to-time as often and in such order as may be deemed expedient by the
Administrative Agent in its


7

--------------------------------------------------------------------------------


sole discretion. No failure on the part of the Administrative Agent to exercise,
and no delay in exercising, and no course of dealing with respect to, any such
right, power or remedy, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such rights, power or remedy preclude any other or
further exercise thereof or the exercise of any other right.

                 Section 6. Administrative Agent as Attorney-in-Fact for
Pledgor.

                 6.01. Administrative Agent Appointed Attorney-in-Fact. Each
Pledgor hereby irrevocably appoints the Administrative Agent as such Pledgor's
attorney-in-fact, with full authority after the occurrence and during the
continuance of an Event of Default to act for such Pledgor and in the name of
such Pledgor, and, in the Administrative Agent's discretion, to take any action
and to execute any instrument which the Administrative Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, indorse, and collect all instruments
made payable to such Pledgor representing any dividend, or the proceeds of the
sale of the Pledged Collateral, or other distribution in respect of the Pledged
Collateral and to give full discharge for the same. Each Pledgor hereby
acknowledges, consents and agrees that the power of attorney granted pursuant to
this Section is irrevocable and coupled with an interest.

                 6.02. Administrative Agent May Perform. The Administrative
Agent may from time-to-time, at its option but at the Pledgors' expense, perform
any act which any Pledgor agrees hereunder to perform and which such Pledgor
shall fail to perform after being requested in writing so to perform (it being
understood that no such request need be given after the occurrence and during
the continuance of any Event of Default and after notice thereof by the
Administrative Agent to the affected Pledgor) and the Administrative Agent may
from time-to-time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Pledged Collateral or of its security interest therein. The
Administrative Agent shall provide notice to the affected Pledgor of any action
taken hereunder; provided however, the failure to provide such notice shall not
be construed as a waiver of any rights of the Administrative Agent provided
under this Pledge Agreement or under applicable law.

                 6.03. Administrative Agent Has No Duty. The powers conferred on
the Administrative Agent hereunder are solely to protect its interest in the
Pledged Collateral and shall not impose any duty on it to exercise any such
powers. Except for reasonable care of any Pledged Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Pledged Collateral or
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

                 6.04. Reasonable Care. The Administrative Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the


8

--------------------------------------------------------------------------------


Administrative Agent has or is deemed to have knowledge of such matters, or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral.

                 Section 7. Miscellaneous.

                 7.01. Expenses. The Pledgors will upon demand pay to the
Administrative Agent for its benefit and the benefit of the other Secured
Parties the amount of any reasonable out-of-pocket expenses, including the
reasonable fees and disbursements of its counsel and of any experts, which the
Administrative Agent and the other Secured Parties may incur in connection with
(a) the custody, preservation, use, or operation of, or the sale, collection, or
other realization of, any of the Pledged Collateral, (b) the exercise or
enforcement of any of the rights of the Administrative Agent or any Lender or
any other Secured Parties hereunder, and (c) the failure by any Pledgor to
perform or observe any of the provisions hereof.

                 7.02. Amendments, Etc. No amendment or waiver of any provision
of this Pledge Agreement nor consent to any departure by any Pledgor herefrom
shall be effective unless made in writing and executed by the affected Pledgor
and the Administrative Agent (acting upon the written direction of the Required
Lenders and given in accordance with the Credit Agreement), and such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

                 7.03. Addresses for Notices. All notices and other
communications provided for hereunder shall be in the manner and to the
addresses set forth in the Credit Agreement or on the signature page hereof.

                 7.04. Continuing Security Interest; Transfer of Interest.

                                  (a) This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and, unless expressly
released by the Administrative Agent, shall (i) remain in full force and effect
until Pledge Termination (as defined below), (ii) be binding upon each Pledgor
and its successors, transferees and assigns, and (iii) inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of and
be binding upon, each Secured Party (other than the Swap Counterparties) and
each of its successors, transferees, and assigns, and to the benefit of and be
binding upon, the Swap Counterparties and each successor, transferee, and assign
of the Swap Counterparties to the extent such successor, transferee, and assign
is a Lender or an Affiliate of a Lender. Without limiting the generality of the
foregoing clause, when any Lender assigns or otherwise transfers any interest
held by it under the Credit Agreement or other Loan Document to any other Person
pursuant to the terms of the Credit Agreement or such other Loan Document, that
other Person shall thereupon become vested with all the benefits held by such
Lender under this Pledge Agreement. Furthermore, when any Swap Counterparty
assigns or otherwise transfers any interest held by it under a Hedge Contract to
any other Person pursuant to the terms of such agreement, that other Person
shall thereupon become vested with all the benefits held by such Secured Party
under this Pledge Agreement only if such Person is also then a Lender or an
Affiliate of a Lender.


9

--------------------------------------------------------------------------------


                                  (b) Upon Pledge Termination, the security
interest granted hereby shall terminate and all rights to the Pledged Collateral
shall revert to the applicable Pledgor to the extent such Pledged Collateral
shall not have been sold or otherwise applied pursuant to the terms hereof. Upon
any such termination, the Administrative Agent will, at the Pledgors' expense,
deliver all Pledged Collateral to the applicable Pledgor, execute and deliver to
the applicable Pledgor such documents as such Pledgor shall reasonably request
and take any other actions reasonably requested to evidence or effect such
termination.

                                  (c) "Pledge Termination" as used herein shall
mean the indefeasible payment in full in cash of the Secured Obligations
(including all Letter of Credit Obligations), the termination or expiration of
all Letters of Credit and the termination of all obligations of the Issuing
Lender and the Lenders in respect of Letters of Credit, the termination of all
Hedge Contracts with the Swap Counterparties (other than Hedge Contracts with
any Swap Counterparty with respect to which other arrangements satisfactory to
the Swap Counterparty and the Borrower have been made or have been deemed to
have to been made under Section 8.08(b) of the Credit Agreement) and the
termination of all obligations of the Swap Counterparties in respect of such
Hedge Contracts, and the termination or expiration of the Commitments.

                 7.05. Waivers. Each Pledgor hereby waives:

                                  (a) promptness, diligence, notice of
acceptance, and any other notice with respect to any of the Secured Obligations
and this Pledge Agreement;

                                  (b) any requirement that the Administrative
Agent or any other Secured Party protect, secure, perfect, or insure any Lien or
any Property subject thereto or exhaust any right or take any action against any
Pledgor, any Guarantor, or any other Person or any collateral; and

                                  (c) any duty on the part of the Administrative
Agent to disclose to any Pledgor any matter, fact, or thing relating to the
business, operation, or condition of any Pledgor, any Guarantor, or any other
Person and their respective assets now known or hereafter known by such Person.

                 7.06. Severability. Wherever possible each provision of this
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.

                 7.07. Choice of Law. This Pledge Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Texas,
except to the extent that the validity or perfection of the security interests
hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.


10

--------------------------------------------------------------------------------


                 7.08. Counterparts. The parties may execute this Pledge
Agreement in counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement. Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement. In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

                 7.09. Headings. Paragraph headings have been inserted in this
Pledge Agreement as a matter of convenience for reference only and it is agreed
that such paragraph headings are not a part of this Pledge Agreement and shall
not be used in the interpretation of any provision of this Pledge Agreement.

                 7.10. Reinstatement. If, at any time after payment in full of
all Secured Obligations and termination of the Administrative Agent's security
interest, any payments on the Secured Obligations previously made must be
disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Administrative Agent's security
interests herein shall be reinstated as to all disgorged payments as though such
payments had not been made, and each Pledgor shall sign and deliver to the
Administrative Agent all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Administrative Agent's security
interest. EACH PLEDGOR SHALL DEFEND AND INDEMNIFY THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY,
COST OR EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE ATTORNEYS' FEES
AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
SECURED PARTY'S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED SECURED
PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

                 7.11. Conflicts. In the event of any explicit or implicit
conflict between any provisions of this Pledge Agreement and any provision of
the Credit Agreement, the terms of the Credit Agreement shall be controlling.

                 7.12. Additional Pledgors. Pursuant to Section 6.16 of the
Credit Agreement, each holder of an Equity Interest in a Subsidiary of the
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into this Pledge Agreement as a Pledgor upon such Subsidiary
becoming a Subsidiary of the Borrower. Upon execution and delivery after the
date hereof by the Secured Party and such equity holder of an instrument in the
form of Annex 1, such equity holder shall become a Pledgor hereunder with the
same force and effect as if originally named as a Pledgor herein. The execution
and delivery of any instrument adding an additional Pledgor as a party to this
Pledge Agreement shall not require the consent of any other Pledgor hereunder.
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Pledgor as a party to this
Pledge Agreement.


11

--------------------------------------------------------------------------------


                 7.13. Entire Agreement. THIS PLEDGE AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.


[SIGNATURE PAGES FOLLOW]



12

--------------------------------------------------------------------------------


                 The parties hereto have caused this Pledge Agreement to be duly
executed as of the date first above written.




  PLEDGOR:

REOSTAR ENERGY, CORPORATION,
a Nevada corporation


By:     /s/   Mark S. Zouvas                                         
         Mark S. Zouvas
         Chief Executive Officer
       



Signature Page to Pledge Agreement (Borrower)

--------------------------------------------------------------------------------


  ADMINISTRATIVE AGENT:

UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent


By:  /s/ Randall Osterberg                                          
         Randall Osterberg
         Senior Vice President
       




Signature Page to Pledge Agreement (Borrower)

--------------------------------------------------------------------------------


SCHEDULE 2.02(a)
Membership Interests

Pledgor
Issuer
Type of Membership Interest
% of Membership Interest Owned
None





SCHEDULE 2.02(b)
Partnership Interests


Pledgor
Issuer
Type of Partnership Interest
% of Partnership Interest Owned
None      


SCHEDULE 2.02(c)
Pledged Shares


Pledgor
Issuer
Type of Shares
Number of Shares
% of Shares Owned
Certificate No.
ReoStar Energy,
Corporation ReoStar Gathering, Inc.
Common
100,000
100%
1
ReoStar Energy,
Corporation ReoStar Leasing, Inc.
Common
100,000
100%
1
ReoStar Energy,
Corporation ReoStar Operating
Incorporated
Common
100,000
100%
1




Schedules 2.02(a), 2.02(b) and 2.02(c) to Pledge Agreement

--------------------------------------------------------------------------------


SCHEDULE 3

PLEDGOR INFORMATION


Pledgor:

Sole Jurisdiction of Formation / Filing:

Type of Organization:

Organizational Number:

Federal Tax Identification Number:

Prior Names:
ReoStar Energy, Corporation

Nevada

Corporation

C31758-2004

20-8428738

Goldrange Resources, Inc.






Schedule 3 to Pledge Agreement

--------------------------------------------------------------------------------


Annex 1 to the
Pledge Agreement

                 SUPPLEMENT NO. [ ] dated as of [ ] (the "Supplement"), to the
Pledge Agreement dated as of _______________, 20__ (as amended, supplemented or
otherwise modified from time to time, the "Pledge Agreement") by and among
REOSTAR ENERGY, CORPORATION, a Nevada corporation ("Borrower"), each other party
signatory hereto (together with the Borrower, the "Pledgors" and individually,
each a "Pledgor") and Union Bank of California, N.A. as administrative agent (in
such capacity, the "Administrative Agent") under the Credit Agreement (as
hereinafter defined) for the benefit of the Secured Parties (as hereinafter
defined).


RECITALS

                 A. Reference is made to the following documents related to
extension of credit to the Borrower:

                 (i) that certain Credit Agreement dated as of October 30, 2008
(as it may be amended, restated or otherwise modified from time to time, the
"Credit Agreement") by and among the Borrower, the lenders party thereto from
time to time (the "Lenders"), and Union Bank of California, N.A., as
Administrative Agent for such Lenders; and

                 (ii) those Hedge Contracts (as defined in the Credit Agreement)
that the Borrower or any of its Subsidiaries may from time to time enter into
Swap Counterparties (as defined in the Credit Agreement, and such Swap
Counterparties, the Administrative Agent, the Issuing Lender and the Lenders,
being collectively referred to herein as the "Secured Parties").

                 B. The Pledgors entered into the Pledge Agreement in order to
induce the Lenders to make Advances and the Issuing Lender to issue, extend and
renew Letters of Credit under the Credit Agreement. Pursuant to Section 6.16 of
the Credit Agreement, each holder of an Equity Interest in a Subsidiary of the
Borrower that was not in existence on the date of the Credit Agreement is
required to enter into the Pledge Agreement as a Pledgor upon such Subsidiary
becoming a Subsidiary of a Borrower. Section 7.12 of the Pledge Agreement
provides that such equity holders may become Pledgors under the Pledge Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned equity holder (the "New Pledgor") is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Pledgor
under the Pledge Agreement in order to induce the Administrative Agent, the
Issuing Lender, or any of the Lenders to make additional Advances and for the
Issuing Lender to make, extend, and renew Letters of Credit under the Credit
Agreement.

                 C. Each New Pledgor is an affiliate of the Borrower and will
derive substantial direct and indirect benefit from (i) the transactions
contemplated by the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) and (ii) the Hedge Contracts (as defined in the Credit
Agreement) entered into by the Borrower or any of its other Subsidiaries with a
Swap Counterparty (as defined in the Credit Agreement).



Annex 1 to Pledge Agreement

--------------------------------------------------------------------------------


                 D. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Pledge Agreement
and the Credit Agreement.

                 Accordingly, the Administrative Agent and the New Pledgor agree
as follows:

                 SECTION 1. In accordance with Section 7.12 of the Pledge
Agreement, the New Pledgor by its signature below becomes a Pledgor under the
Pledge Agreement with the same force and effect as if originally named therein
as a Pledgor and the New Pledgor hereby agrees (a) to all the terms and
provisions of the Pledge Agreement applicable to it as a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof in all
material respects. In furtherance of the foregoing, the New Pledgor, as security
for the payment and performance in full of the Secured Obligations, does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, their successors and assigns, a continuing
security interest in and lien on all of the New Pledgor's right, title and
interest in and to the Pledged Collateral of the New Pledgor. Each reference to
a "Pledgor" in the Pledge Agreement shall be deemed to include the New Pledgor.
The Pledge Agreement is hereby incorporated herein by reference.

                 SECTION 2. The New Pledgor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

                 SECTION 3. This Supplement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
the Administrative Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Pledgor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

                 SECTION 4. The New Pledgor hereby represents and warrants that
(a) set forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached hereto are
true and correct schedules of all its Membership Interests, Partnership
Interests and Pledged Shares, as each term is defined in the Pledge Agreement,
and (b) set forth on Schedule 3 attached hereto are its sole jurisdiction of
formation, type of organization, its federal tax identification number and the
organizational number, and all names used by it during the last five years prior
to the date of this Supplement.

                 SECTION 5. Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect.

                 SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,


Annex 1 to Pledge Agreement

--------------------------------------------------------------------------------


EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

                 SECTION 7. In case any one or more of the provisions contained
in this Supplement should be held invalid, illegal or unenforceable in any
respect, neither party hereto shall be required to comply with such provision
for so long as such provision is held to be invalid, illegal or unenforceable,
but the validity, legality and enforceability of the remaining provisions
contained herein and in the Pledge Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

                 SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature hereto.

                 SECTION 9. The New Pledgor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

                 THIS SUPPLEMENT, THE PLEDGE AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.


[SIGNATURES PAGES FOLLOW]




Annex 1 to Pledge Agreement

--------------------------------------------------------------------------------


                 IN WITNESS WHEREOF, the New Pledgor and the Administrative
Agent have duly executed this Supplement to the Pledge Agreement as of the day
and year first above written.



  NEW PLEDGOR:
[_____________________________________]


By:
                                                                                 
Name:
                                                                            
Title:
                                                                              



ADMINISTRATIVE AGENT:

UNION BANK OF CALIFORNIA, N.A.


By:
                                                                                 
Name:
                                                                            
Title:
                                                                              

       




Annex 1 to Pledge Agreement

--------------------------------------------------------------------------------


Schedules
Supplement No. ____
to the Pledge Agreement

SCHEDULE 2.02(a)
Membership Interests

Pledgor
Issuer
Type of Membership Interest
% of Membership Interest Owned






SCHEDULE 2.02(b)
Partnership Interests


Pledgor
Issuer
Type of Partnership Interest
% of Partnership Interest Owned
     


SCHEDULE 2.02(c)
Pledged Shares


Pledgor
Issuer
Type of Shares
Number of Shares
% of Shares Owned
Certificate No.
         



SCHEDULE 3


New Pledgor:
                                                                                
  Sole Jurisdiction of Formation / Filing:
                                                                                
  Type of Organization:
                                                                                
  Organizational Number:
                                                                                
  Federal Tax Identification Number:
                                                                                
  Prior Names:
                                                                              



Annex 1 to Pledge Agreement

--------------------------------------------------------------------------------
